Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López.
Independientemente de la corrección o no de la asevera-ción que se hace en la Opinión disidente del compañero Juez Señor Alonso Alonso, a los efectos de que la “doctrina de la inmunidad del Estado es un anacronismo jurídico que tiene mejor cabida en un museo de arqueología jurídica que en nuestro Derecho puertorriqueño”, lo cierto es que en el presente caso a lo que nos enfrentamos es a la impugna-ción de la validez constitucional de un estatuto aprobado por la Asamblea Legislativa de Puerto Rico; situación para la cual, como es de general conocimiento, este Tribunal —siguiendo jurisprudencia federal— ha establecido juris-prudencialmente unos “criterios” (tests) a la luz de los cua-les se determina en nuestra jurisdicción la validez constitu-cional de los estatutos impugnados.
De manera, pues, que de nada vale que nos enfrasque-mos en una pugna para determinar si la doctrina de inmu-nidad del Estado tiene o no, como sostiene el Juez Señor Alonso Alonso en su opinión disidente, pág. 93, “su origen en concepciones arcaicas provenientes del derecho común que, nunca debieron haber sido incorporados en nuestro ordenamiento por ser contrarias a la doctrina histórica del derecho civil...”. El hecho histórico y real es que la referida doctrina sí fue incorporada a nuestro ordenamiento; ello mediante la aprobación por la Asamblea Legislativa de Puerto Rico de la Ley Núm. 104 de 29 de junio de 1955, según enmendada, 32 L.P.R.A. see. 3077 et seq.

La controversia a resolver por este Tribunal, en conse-cuencia, es si dicha legislación constituye, o no, un ejercicio 
*87
válido del poder que le confiere nuestra Constitución a la Asamblea Legislativa de Puerto Rico.

I
El planteamiento constitucional de los demandantes que, a nuestro juicio, merece consideración es el relacio-nado con la alegada violación de la cláusula constitucional sobre igual protección de las leyes. Art. II, Sec. 7., Const. E.L.A., L.P.R.A., Tomo 1. Como surge de la Opinión mayo-ritaria, los demandantes alegan que el estatuto en contro-versia viola la citada disposición constitucional de dos (2) formas distintas; esto es, que establece dos (2) clasificacio-nes constitucionalmente impermisibles. La primera de ellas, entre las personas que demandan al Estado y las personas que demandan a una persona o ente privado. En segundo término, y conforme los demandantes, se distin-gue impermisiblemente entre las personas perjudicadas que demandan al Estado que sufren daños en exceso de los límites impuestos por la citada Ley Núm. 104 y los que sufren daños menores a dichos límites ya que éstos últimos son indemnizados por todos los daños sufridos mientras que los primeros son indemnizados parcialmente.
H-H H-(
Como es de todos conocido, la citada cláusula constitu-cional sobre igual protección de las leyes no requiere, o exige, un trato igual para todos los ciudadanos. Lo que sí prohibe la referida disposición constitucional es un trato desigual injustificado. Ramos Acevedo v. Tribunal Superior, 133 D.P.R. 599 (1993); Rodríguez v. Depto. Servicios Sociales, 132 D.P.R. 617 (1993); Zachry International v. Tribunal Superior, 104 D.P.R. 267 (1975). Al enfrentarnos a legislación que establece clasificaciones, consistente-mente hemos utilizado uno (1) de dos (2) criterios o escru-*88timos establecidos jurisprudencialmente en otras jurisdic-ciones, a saber: el escrutinio “estricto” o el “tradicional mínimo o de nexo racional”. Vélez v. Srio. de Justicia, 115 D.P.R. 533, 537 (1984); León Rosario v. Torres, 109 D.P.R. 804 (1980).
Hemos aplicado, al enfrentarnos y analizar clasificacio-nes relativas a cuestiones de tipo social o económico, el escrutinio tradicional mínimo. Al amparo del mismo, la ley impugnada goza de una presunción de constitucionalidad y las clasificaciones establecidas legislativamente no serán invalidadas a menos que sean claramente arbitrarias. En otras palabras, demostrada la existencia de un nexo racio-nal entre la clasificación impugnada y el interés legítimo perseguido por el Estado, la impugnación realizada deberá ser desestimada. León Rosario v. Torres, ante; Wackenhut Corp. v. Rodríguez Aponte, 100 D.P.R. 518 (1972).
Cuando la clasificación legislativa afecta derechos fun-damentales del ciudadano o establece clasificaciones inhe-rentemente sospechosas deberá aplicarse el escrutinio estricto. Wackenhut Corp. v. Rodríguez Aponte, ante; Com. Asuntos de la Mujer v. Srio. de Justicia, 109 D.P.R. 715 (1980). Este análisis es en extremo riguroso; bajo el mismo, la ley impugnada se presumirá inconstitucional y única-mente será sostenida si: (1.) el Estado demuestra un inte-rés apremiante; (2.) la clasificación es necesaria para lo-grar el propósito deseado; (3.) no existe un medio menos oneroso para alcanzar el propósito perseguido; y (4.) existe una estrecha relación entre la ley o práctica y el propósito que se persigue. Zachry International v. Tribunal Superior, ante; Brown v. Board of Education, 347 U.S. 483 (1954).
En relación con el escrutinio estricto, y en lo pertinente al caso ante nuestra consideración, debe mantenerse pre-sente que un derecho fundamental es aquel que está reco-nocido expresa o implícitamente en la Constitución. San Antonio School District v. Rodríguez, 411 U.S. 1 (1973); *89Seín v. Torres, 109 D.P.R. 804 (1980). La Constitución del Estado Libre Asociado reconoce como derechos fundamen-tales: la igualdad ante la ley, el derecho al voto, la libertad de culto, la libertad de expresión, el derecho a la vida, el derecho a protección de ley contra ataques abusivos a la honra, el derecho a la intimidad y el derecho al disfrute de la propiedad. González v. Ramírez Cuerda, 88 D.P.R. 125 (1963); Aponte Martínez v. Lugo, 100 D.P.R. 282 (1971); Cortés Portalatín v. Hau Colón, 103 D.P.R. 734 (1975); Colón v. Romero Barceló, 112 D.P.R. 573 (1982); P.R. Tel. Co. v. Martínez, 114 D.P.R. 328 (1983); Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35 (1986); P.R.P. v. E.L.A., 115 D.P.R. 631 (1984). Jurisprudencialmente se ha adicionado, entre otros, el derecho a procrear, a viajar entre estados y a tener asistencia de abogado ante una acusación criminal. Shapiro v. Thompson, 394 U.S. 618 (1969); Skinner v. Oklahoma, 316 U.S. 535 (1942); Gideon v. Wainright, 372 U.S. 335 (1963).
Como doctrina general que gobierna esta situación, ex-pone el Prof. Laurence H. Tribe: "Las clasificaciones legis-lativas deben someterse a escrutinio estricto y su inconsti-tucionalidad decretarse en ausencia de una justificación gubernamental apremiante si las mismas distribuyen los beneficios, o cargas, de una manera inconsistente con los derechos fundamentales.” (Traducción nuestra.) L.H. Tribe, American Constitutional Law, Ira ed., Nueva York, Ed. Foundation Press, 1978, Sec. 16-7, pág. 1002.
La Opinión mayoritaria sostiene que nos enfrentamos a una legislación “de naturaleza socioeconómica”, razón por la cual es de aplicación el escrutinio tradicional mínimo o de nexo racional. Por su parte, el compañero Juez Señor Alonso Alonso sostiene, en la Opinión disidente que emi-tiera, que estamos obligados a utilizar el escrutinio estricto por razón de que la legislación en controversia afecta dere-chos fundamentales.
*90H-i f — i hH
La legislación en controversia, no hay duda, tiene visos de ser una de tipo socioeconómico. De ello efectivamente ser así, resulta meridianamente claro que procede sostener la validez constitucional de la misma. Ello así por cuanto existe, sin lugar a dudas, un nexo racional entre la clasifi-cación establecida y el interés legítimo que el Estado pro-cura adelantar con el establecimiento de la misma, cual es, la protección de los recursos económicos del Estado Libre Asociado de Puerto Rico; recursos económicos que el Es-tado utiliza en beneficio de iodos los ciudadanos de este País.
Es de notar, sin embargo, que la jurisprudencia que es-tableció esta norma, tanto al amparo de la Constitución federal como de la nuestra, surgió principalrtiente en el contexto de la reglamentación estatal de la actividad co-mercial y la interferencia del Estado con la libertad de contratación. Véanse: Railway Express v. New York, 336 U.S. 106 (1949); Vélez v. Srio. de Justicia, ante.(1) Tenemos serias dudas sobre si esta norma debe ser extendida a si-tuaciones como la de autos, las cuales envuelven derechos de propiedad que no están propiamente ligados a la activi-dad comercial o a la libertad de contratación; en otras pa-labras, podría ser factible que la legislación aquí impug-nada afecte derechos fundamentales.
Dicha interrogante, sin embargo, no necesita ser contestada. Dados los hechos particulares del recurso ante nuestra consideración, la misma resulta ser innecesaria e inmaterial. Ello en vista del hecho de que la validez de la legislación en controversia igualmente puede ser sostenida bajo el escrutinio estricto ya que la misma cumple con todos *91y cada uno de los requisitos de dicho escrutinio; esto es: el interés del Estado en proteger sus arcas, con el propósito de poder brindarles a todos los ciudadanos los servicios esenciales que tradicionalmente les facilita a los mismos, cualifica como un “interés apremiante”; la clasificación es-tablecida resulta ser necesaria para lograr el propósito de-seado; no existe un medio menos oneroso para lograr el propósito perseguido;(2) y, por último, definitivamente existe una relación estrecha entre la ley en controversia y el propósito que se persigue. Véase Zachry International v. Tribunal Superior, ante.
En resumen, somos del criterio que la controversia so-bre si la citada Ley Núm. 104 de 1955 es una legislación de tipo socioeconómico o una que afecta derechos fundamen-tales es una estéril que no tiene que ser objeto de determi-nación por parte de este Tribunal. La misma, repetimos, dado los hechos particulares del caso, es una que resulta innecesaria resolver. Bajo uno u otro de los dos (2) criterios que han sido establecidos en esta jurisdicción para deter-minar la validez de un estatuto, la conclusión es la misma: la Ley Núm. 104 de 29 de junio de 1955, según enmendada, ante, es constitucional.

(2) Se nos ocurre, como alternativa al establecimiento de unos límites numéri-cos, que la Asamblea Legislativa podría establecer que las personas afectadas por la negligencia del Estado y sus agentes tengan derecho a recibir un por ciento fijo de la suma de dinero en que cuantiñquen los tribunales los daños sufridos por ellos. Esta alternativa tendría la ventaja de que todos los perjudicados serían tratados en “for-ma igual”.
Dicha alternativa, sin embargo, no elimina la posibilidad de que el Estado se vea en la obligación de tener que pagar, una y otra vez, cuantiosas sumas de dinero en casos de daños y perjuicios; razón por la cual la misma no ayuda a lograr el propósito que persigue la citada Ley Núm. 104 de 1955, cual es la de proteger los fondos públicos que son indispensables para proveer los servicios esenciales que ne-cesita la ciudadanía.